Citation Nr: 1748747	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-08 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder.

2.  Entitlement to an initial compensable rating for esophageal cancer.

3.  Entitlement to an extraschedular disability rating for hearing loss.

4. Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability

6.  Entitlement to service connection for a torn meniscus of the right knee.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1970.  He also had additional Reserve service.

These matters are before the Board of Veterans' Appeals (Board) on appeal of several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Board remanded the case to schedule the Veteran for a Board hearing.  Thereafter, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2015.

In October 2015, the Board dismissed a claim of service connection for a left lung nodule and denied a higher schedular rating for hearing loss.  At that time, the Board remanded the remaining issues on appeal for additional development and consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The adjustment disorder and esophageal cancer and rating claims are addressed in the decision below.  The remaining issues are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  Prior to April 10, 2013, the Veteran's adjustment disorder most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From April 10, 2013, the Veteran's adjustment disorder manifested in occupational and social impairment with reduced reliability and productivity.

3.  For the entire period on appeal, the Veteran's esophageal cancer includes symptoms of stomach discomfort, acid reflux, difficulty swallowing, sleep disturbance and nausea.


CONCLUSIONS OF LAW

1.  Prior to April 10, 2013, the criteria for a rating in excess of 30 percent for the adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9440 (2016).

2.  From April 10, 2013, the criteria for a rating of 50 percent, but not higher, for the adjustment disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9440 (2016).

3.  For the entire period on appeal, the criteria for a 10 percent rating, but not higher, for esophageal cancer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114 DC 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

Adjustment Disorder

The Veteran's adjustment disorder has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9440.  A 10 percent evaluation is warranted for the psychiatric disorder where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Following the Veteran's March 2010 service connection claim (then characterized as PTSD), he was afforded a May 2010 VA examination.  With regard to a potential diagnosis of PTSD, the examiner indicated the Veteran did meet the DSM-IV stressor criteria for PTSD because he was terrified by the bombings he was exposed to during his service in Vietnam; however, he did not really have symptoms of PTSD.  The examiner noted anxiety or avoidance and also that the Veteran gets startled when he heard bombs going off in Camp Pendleton near his home.  The examiner diagnosed him with depressive disorder which was very well controlled without presenting any sort of occupational or social dysfunction.  The GAF score was 80,

Thereafter, the Veteran was afforded a May 2012 VA psychiatric examination, in which the examiner indicated the Veteran's symptoms did not meet the diagnostic criteria for PTSD, but that he was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  The examiner noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that he had been married for 47 years and described his relationship with his wife as "excellent."  He also indicated he has two adult sons he considered great young men, as well as lots of friends.  He stated he engaged in activities such as hunting, fishing, traveling, gardening, and working around his home.  The examiner indicated the Veteran suffers psychiatric symptoms of avoidance, irritability or outbursts of anger, difficulty concentrating, hypervigilance and an exaggerated startle response, as well as depression and anxiety.  The examiner further noted functional impairment and decreased work efficiency and ability during times of significant stress, but that the symptoms overall were mild and transient.  The GAF score was 62.

The Veteran also received private psychiatric treatment, including from psychologist J.R.  An April 2013 opinion was submitted in which the examiner indicated the Veteran continued to be troubled by significant emotional distress, including anxiety, tension, loss of interest in the usual activities and pleasures of life, as well as social withdrawal and disinterest in socializing.  The examiner noted no thought disorder, hallucinations, delusions, or suicidal or homicidal ideation.  However, he did indicate the Veteran's overall mental status was significant for an angry, depressed mood and significant tension.  He noted the Veteran is significantly depressed and anxious and his functioning is moderately impaired.  He further stated the Veteran's level of psychological disturbance is also moderate and would preclude employment, including full-time work in a normal competitive work setting.  The GAF score was 50.

The Veteran was afforded a March 2015 VA examination.  The March 2015 examiner indicated occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran reported an excellent marriage, although at times being angry and verbally abusive to his spouse.  He further noted he occasionally becomes verbally aggressive and angry toward others.  He noted he has several friends he stays in contact with and does activities with some of them, including volunteer activities.  The examiner reported symptoms of depressed mood and anxiety with no suicidal of homicidal ideation.

As noted, the Veteran was afforded a Board hearing in March 2015 in which he reported sleep difficulties, ongoing anxiety, depression and increasingly aggressive behavior.

Additionally, psychologist L.K. submitted private opinions related to the Veteran's psychiatric symptoms.  He examined the Veteran in June 2015 and indicated the Veteran's GAF score of 50.  He noted the Veteran suffers from depression affecting his ability to function independently, appropriately and effectively, as well as symptoms of intrusive thoughts, impaired memory, anhedonia, frustration, and avoidance behavior.  The examiner indicated the Veteran is limited in his ability to maintain attention and concentration for extended periods, would have difficulty performing activities within a schedule and would struggle to work in close proximity to others without being distracted by them.  He stated the Veteran's psychiatric disorder would prevent him from maintaining gainful employment.

The Board remanded the increased rating claim for an additional VA examination that was afforded to the Veteran in March 2016.  The examiner diagnosed the Veteran with other specified trauma and stressor related disorder, as well as persistent depressive disorder.  He indicated the Veteran suffers from depression which is more associated with feeling unproductive in life, aging, physical pain and illness, and distress about his spouse's medical problems.  He noted there is no evidence the Veteran's symptoms have reached the severity of major depressive disorder, however, they have been present more days than not for two years and he meets the criteria for persistent depressive disorder.  The examiner indicated symptoms of agitation, irritability, depression, anxiety, concentration and sleep problems, as well as disturbance of motivation and mood.  He also noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, overall, the Veteran reported that his symptoms had improved due to his medication and engaging in counseling with the VA Medical Center in Carson Valley.

Based on the above evidence, and resolving any reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating, but not more, for his adjustment disorder is warranted since April 10, 2013, the date of the private psychiatric examination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  At this time, a factually ascertainable increase was shown.  The Board finds that prior to that date, the evidence supports the Veteran's psychiatric symptomatology is consistent with no higher than his currently-assigned 30 percent rating.

The most relevant evidence prior to April 10, 2013, includes the two VA examination afforded to the Veteran, May 2010 and May 2012.  The May 2010 examiner noted the Veteran suffered symptoms of anxiety, avoidance and depressive disorder which was described as mild.  The May 2012 examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood.  He noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, supportive of a lower 10 percent rating.  The Veteran also reported an excellent marriage and relationship with his sons, and the willingness to engage in activities such as hunting, fishing, traveling and gardening, as well as volunteering.

Thus, prior to April 10, 2013, the Veteran's psychiatric symptoms appear to create some social and occupational impairment; however, the overall severity of the symptoms appears to be relatively mild based on the evidence.  The Board finds, therefore, that a rating in excess of 30 percent for the period is not warranted.

From April 10, 2013, the date of the examination by psychologist J.R., the Veteran's psychiatric symptoms were shown to have worsened and a 50 percent rating, but not higher, is warranted.  The April 2013 private examiner indicated symptoms of significant emotional distress, including anxiety, tension, loss of interest in the usual activities and pleasures of life, as well as social withdrawal and disinterest in socializing.  He noted the Veteran is angry, depressed and has significant tension.  He reported the Veteran's functioning is moderately impaired and that he would be precluded from employment, including full-time competitive work in a normal competitive work setting.

The Board notes the March 2015 examiner indicated occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Further, the March 2016 examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While these conclusions both tend to support a rating below 50 percent, the Board notes the June 2015 private examiner indicated a GAF score of 50 and that the Veteran's depression affects his ability to function independently, appropriately and effectively.  He further noted the Veteran's psychiatric symptoms would prevent him from maintaining gainful employment.

Although the higher 50 percent rating is warranted from April 10, 21013, the evidence does not demonstrate occupational and social impairment, with deficiencies in most areas, which would warrant an increased rating to 70 percent.  The Veteran suffers from consistent anxiety and depression, as well as problems related to anger.  However, there is no indication in the record of thought disorder, hallucinations, delusions, or suicidal or homicidal ideation.  Further, the most recent March 2016 VA examination indicates the Veteran has good relationships with his spouse and two sons, has many friends, and lives an active life, including volunteering regularly.  Accordingly, a higher 70 percent rating is not appropriate as occupational and social impairment with deficiencies in most areas is not shown or approximated by the evidence of record.

The Veteran's adjustment disorder also does not demonstrate total occupational and social impairment which would warrant an increased rating of 100 percent at any time during the rating period.  A disability that justifies a 100 percent rating is so severely disabling that some of the examples of symptoms include posing a "persistent" threat of danger to self or others and not knowing one's own name, the names of close relatives, or one's occupation.  The Veteran is not shown to be dangerous and is shown to be able to perform the activities of daily living.  Thus, no symptoms associated with a 100 percent rating are indicated.

Therefore, from April 10, 2013, the Board finds the psychiatric disorder supports moderate impairment and a relatively large number of symptoms.  The VA and private examinations indicate moderate symptoms and warrant a 50 percent rating from April 10, 2013, when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Esophageal Cancer

The Veteran underwent a gastroesophageal junction excision in September 2007.  The RO granted service connection for adenocarcinoma, esophageal cancer, in a March 2012 with a noncompensable rating.  The Veteran's claim is rated under 38 C.F.R. § 4.114, DC 7346 as equivalent to hiatal hernia.  This is the best DC for evaluating the disability given the symptoms that have manifested.

Under 38 C.F.R. § 4.114, DC 7346, a minimum 10 percent evaluation for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation contemplates persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations productive of severe impairment of health.  Id.

Following the Veteran's September 2007 procedure, he underwent periodic EGD testing each year to examine his esophagus.  A May 2008 EDG test showed no evidence of residual esophageal tumor based on endoscopy or endoscopic ultrasound.  September 2008 and October 2009 EGD tests revealed a normal esophagus, stomach and duodenum.  Further, May 2010 testing showed slightly jagged squamocolumnar junction, along with normal stomach and duodenum.

The Veteran was afforded a February 2012 VA examination in which he reported his esophageal cancer was in remission.  He stated he suffered symptoms, including "mild sour stomach," which was a nauseous feeling in his epigastric area, approximately one hour after meals and lasting 15-20 minutes.  He noted the frequency of the occurrence was about 2 or 3 times per month and that he also suffered from mild nausea.

A March 2013 statement from the Veteran was submitted in which he indicated that living with esophageal cancer was challenging and led to constant worries and concerns.  He noted that his cancer is in remission, but could return at any time and be fatal upon return.  He stated that he was also prescribed Protonix to eliminate the possibility of stomach or esophagus irritation.  The Veteran noted symptoms associated with the medication include fatigue, low energy, dry mouth, intestinal gas, joint pain and erectile dysfunction.

Thereafter, the Veteran was afforded a March 2015 VA examination to determine the severity of the disability.  The examiner noted that the Veteran had clean EGD tests since it the cancer was removed, with no recurrence of the condition.  She noted that the Veteran is now getting EGD surveillance every 2 years instead of every year.  The Veteran reported that sometimes he can feel food going down if he does not chew it well enough, although the food does not get stuck and he does not suffer from regurgitation.  The Veteran also reported he was not taking medication for the disability at that time.  The examiner indicated the most recent EGD test was performed in September 2013, was negative for a recurrence of esophageal cancer and also that it had no impact on his ability to work.

At the Veteran's March 2015 Board hearing, he indicated symptoms of swallowing problems and ongoing problems with scar tissue.  He stated the 14 EGDs he has undergone have developed scar tissue.  He also noted he lost weight, experienced a lack of hunger and was nauseous a couple times per week.  The Board remanded the claim in October 2015 for an additional VA examination to determine the severity of his disability.

The Veteran was afforded a March 2016 VA examination in which he reported acid reflux and that he continued to take a proton pump inhibitor.  He indicated he occasionally had difficulty swallowing.  The examiner noted the most recent EGD test in September 2015 indicated no recurrence of the esophageal cancer.  Despite the Veteran's complaints, the examiner indicated none of the medical reports of record show complaints of difficulty swallowing.  The symptoms noted by the examiner were reflux, sleep disturbance caused by esophageal reflux and nausea.  The examiner reported the esophageal cancer in remission would not affect the Veteran's work capability in light, heavy or sedentary work.  She noted it would also not affect his reliability, productivity, ability to concentrate, follow instructions or interact with co-workers and supervisors.

Based on the above evidence of record, and resolving any reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating, but not higher, for his esophageal cancer is warranted for the appeal period.

At the February 2012 VA examination, the Veteran reported stomach problems and experiencing a nauseous feeling in his stomach, especially when he eats.  During the Board hearing in March 2015, the Veteran similarly reported that he occasionally has difficulty swallowing and that he continued to experience nausea due to the disability.  Additionally, during the post-remand March 2016 VA examination, the Veteran reported acid reflux, with occasional difficulty swallowing.  Further symptoms included sleep disturbances due to ongoing reflux and nausea.  Although the examiner indicated there had not been a recurrence of the esophageal cancer and that the disability would not affect the Veteran's ability to work, it is apparent that he does continue to suffer symptoms from the disability which have a functional impact on his life.  The Board finds that the level of symptomatology exhibited throughout the appeal period most closely approximate a 10 percent rating under DC 7346, especially when resolving reasonable doubt in favor of the Veteran.  This is so particularly when not discounting the ameliorative effect of medication.

While the Board finds an increased rating to 10 percent is warranted under DC 7346, an even greater increase to 30 percent is not supported by the evidence.  Symptoms of persistently recurrent epigastric distress have not been shown, with insufficient evidence of pyrosis, regurgitation or substernal or arm or shoulder pain.  Additionally, the symptoms the Veteran suffers from are not productive of considerable impairment of his health.  38 C.F.R. 4.114, DC 7346.

Therefore, the Board finds the esophageal cancer symptoms warrant a 10 percent rating during the entire appeal period, when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

Prior to April 10, 2013, a rating in excess of 30 percent for adjustment disorder is denied.

From April 10, 2013, a rating of 50 percent, but not higher, for adjustment disorder is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating of 10 percent, but not higher, for esophageal cancer is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran contends his bilateral knee osteoarthritis and torn meniscus of the right knee are related to activities performed during his service.  The issues were remanded in October 2015 for the issuance of a statement of the case.  Subsequently, the Veteran perfected an appeal of these issues.

The Veteran submitted a March 2014 statement in which he indicated that he tore his right meniscus three years prior and underwent surgery.  He stated that he was also receiving treatment since the operation at the VA Medical Center (VAMC) for degenerative arthritis of both knees.  He reported that during service, he worked on the flight line as a marine technician for 21 years and getting on and off the aircrafts he serviced, as well as spending many hours standing on the concrete flight line had a damaging effect on his knees.  He further stated that physical fitness tests during service required a run of three miles in under 29 minutes, in combat dress and carrying a rifle.  He noted he also had to perform a "firemen's carry" of another marine on his shoulders for 50 yards.  His contentions are that these activities overall had a large impact on both knees and led to arthritis.

The Board notes the Veteran receives treatment for his knee conditions with the VAMC.  An October 2014 VA treatment record indicated chronic knee pain and that the Veteran receives injections in his knees for pain control.  A November 2015 VA treatment record indicated degenerative joint disease (DJD) in both knees and ongoing injections.

Therefore, the Veteran has a current knee condition and competent lay evidence in support of injury or onset during service, especially in light of his lengthy period of service.  The Board finds that the Veteran should be afforded a VA examination for his knees to determine whether the current knee conditions are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board will remand the extraschdular hearing loss issue and the TDIU claim as intertwined.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination for the knee conditions.  The claims folder should be made available to and reviewed by the examiner, and all necessary tests should be conducted.

The examiner should identify all diagnoses for the Veteran's knees.

Then, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified knee disabilities are related to or had their onset in service, to include consideration of the Veteran's contentions regarding his in-service duties as a marine technician.

The examination report should include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


